United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, CAPITAL
PERFORMANCE CLUSTER, Washington, DC,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1501
Issued: February 27, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 14, 2011 appellant filed an application for review of a January 10, 2011 decision
of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx731, which
denied modification of a March 17, 2010 decision for wage-loss compensation. The appeal was
docketed as number 11-1501.
The record indicates that OWCP accepted an August 4, 1993 injury for a broken tooth
under claim number xxxxxx138. On May 29, 2009 appellant claimed a recurrence of total
disability from December 26, 1995 until April 27, 1996, which OWCP developed as a new injury
under claim number xxxxxx731.
OWCP determined that the date of injury was
December 23, 1995. By decision dated November 23, 2009, it accepted a recurrence of
November 29, 2006.1
On December 3, 2009 appellant filed CA-7 claims for wage-loss compensation for the
periods August 4, 1993 to December 26, 1995, July 7, 1988 to June 30, 2006 and November 1,
2006 to August 1, 2008. In denying her claim for wage-loss compensation for such periods,
OWCP, in a January 10, 2011 decision, addressed evidence which was not of record. This
1

OWCP found appellant started receiving medical treatment for the alleged recurrence June 2006.

included a second report dated July 12, 2010 from Patrick L. Bryant, D.D.S, which OWCP stated
that it received on July 23, 2010.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, file number xxxxxx731, involves appellant’s claim for
wage-loss compensation for the periods August 4, 1993 to December 26, 1995, July 7, 1988 to
June 30, 2006 and November 1, 2006 to August 1, 2008. In the January 10, 2011 decision,
OWCP noted reviewing evidence not of record in reaching its decision. This evidence must be
part of the record. The record also indicates that file number xxxxxx138 may have evidence
germane to claim number xxxxxx731 as it would include medical reports from the date of injury,
August 4, 1993, onwards which may be relevant to the early periods of wage loss claimed.
Pursuant to OWCP procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files. In the instant appeal, it appears
that, for a full and fair adjudication, appellant’s claims pertaining to wage-loss compensation
commencing August 4, 1993 onwards should be combined pursuant to OWCP procedures.2 This
will allow OWCP to consider all relevant claim files in developing appellant’s wage-loss claim.
Moreover, to consider appellant’s appeal at this stage would involve a piecemeal adjudication of
the issues in this case and raise the possibility of inconsistent results. It is the Board’s policy to
avoid such an outcome.3
The case will be remanded to OWCP to combine case files numbers xxxxxx138 and
xxxxxx731. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate merit decision on appellant’s claim.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

See William T. McCracken, 33 ECAB 1197 (1982).

2

IT IS HEREBY ORDERED THAT the January 10, 2011 decision be set aside and the
matter remanded to OWCP for further proceedings consistent with this order.
Issued: February 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

